UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2014 Date of reporting period:August 31, 2014 Item 1. Reports to Stockholders. Annual Report Morgan Dempsey Small/Micro Cap Value Fund (MITYX) August 31, 2014 Investment Adviser Morgan Dempsey Capital Management, LLC 111 Heritage Reserve Suite 200 Menomonee Falls, Wisconsin 53051 Phone: 877-642-7227 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 6 INVESTMENT HIGHLIGHTS 8 SCHEDULE OF INVESTMENTS 10 STATEMENT OF ASSETS AND LIABILITIES 14 STATEMENT OF OPERATIONS 15 STATEMENTS OF CHANGES IN NET ASSETS 16 FINANCIAL HIGHLIGHTS 17 NOTES TO FINANCIAL STATEMENTS 18 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 24 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 25 NOTICE OF PRIVACY POLICY & PRACTICES 29 ADDITIONAL INFORMATION 30 Dear Shareholder, During the first half of the past fiscal year, we saw a continued elevation of valuations and stock prices during a period of tepid Gross Domestic Product (GDP) growth and limited growth in business activity. The Federal Reserve continued its policy to pump cash into the system, then began tapering its bond buying in late 2013, and scheduling an end to the program in October of 2014.During the first quarter of 2014, volatility spiked and the Russell 2000® Index experienced 20 days of 1% or more of movement. Most of this volatility and dramatic pullback was attributed to the new Federal Reserve Chairwoman Janet Yellen taking the helm, and her suggestion that the Fed’s first interest rate increase might be coming sooner than many had predicted. The Morgan Dempsey Small/Micro Cap Value Fund (the “Fund”) and the markets quickly made back what was lost and continued on course until early July. With July came poorer than expected earnings announcements, lackluster economic data, and some geo-political issues (Iraq, Syria, and Ukraine) that had a negative impact on the overall markets. During the course of the entire year, there was an increase in mergers and acquisitions expanding to include two positions in the Fund: Jos. A Bank (JOSB) and Pike Corporation (PIKE). Performance For the fiscal year ended August 31, 2014, the Fund returned 13.43% vs. the Russell 2000® Value Index, which returned 18.10%. We always take this opportunity to remind our shareholders that in extended down markets the Fund’s goal is to outperform the Russell 2000® Value Index, and in extended up markets the Fund may underperform the Russell 2000® Value Index. This is a result of the goal of the Fund to invest in what we believe to be high quality small companies. We apply a Graham/Dodd valuation methodology looking for inefficiently priced small/micro-cap companies with robust “fortress balance sheets” and ample free cash flow that in most cases are managed by what we call “Founder/Owner Operator” management teams. In periods of trepidation, we expect that our companies have the ability to weather the storm better than their peers. In speculative periods, where solid earnings and healthy balance sheets are not as important to market participants, we expect that our companies can do well, but perhaps not as well as the more speculative issues. The Fund emphasizes Founder/Owner Operator led companies that have historically invested more than $1 in capital expenditures for every $1 in Depreciation and Amortization expenses, and have doubled their industry’s levels of Research and Development spending.For many of our companies, this has led to 20-40% of their trailing 12 month sales being generated by new products that they have developed in the prior 2-3 years.While the Fund did underperform the Russell 2000® Value Index, the underlying companies in the Fund were growing and expanding their businesses. Issue Specific As of the Fund year end of August 31, 2014, issue specific performance that aided the performance of the Fund was led by Granite Construction Inc. (GVA) up 26.31% and CARBO Ceramics Inc. up 53.73%.The performance of the Fund was hurt by Monarch Casino & Resort, Inc., down 32.34%, and Hardinge Inc. down 21.58% as of August 31, 2014. As we head into the Fall with the mid-term elections, we find ourselves compelled as a function of our fiduciary responsibility to communicate to you the risks as we see them to the economic and market landscape in the U.S. 3 Risk to the economic landscape in the U.S. • Federal Spending and Debt:We continue to see excessive Federal spending with borrowed money as a drag to the economy and eventually the equity markets, particularly when coupled with bureaucratic regulation growth and the uncertainty created by Federal policy. • Underemployment: The unemployment rate has dropped from 7.2% in September 2013 to 5.9% in October 2014, but underemployment and search abandonment have remained high and are a barometer of this uncertain recovery. • Federal Reserve Policy:In May 2008 the Federal Reserve’s assets totaled $906 billion; as of July 30, 2014 this number sits at $4.4 trillion.We ask again this year, how can it return to the 2008 levels without creating chaos in the markets? • Lack of Credit:Banks have begun to lend, but they have not returned to a normalized level.We are hopeful that the recent increase in lending will translate into business and economic growth in 2015. Potential Opportunities As we said in our 2012 and 2013 annual Shareholder Letters, if Washington would give us sound economic and regulatory policy and a clear and positive message from the White House, we believe a more positive sentiment would develop and the current anemic recovery would assume a more historic recovery pattern. Year End Perspective With the second round of Affordable Health Care Act enrollments, the midterm elections, as well as global political strife, we believe we will see periods of trepidation and volatility in the equity markets in the remaining months of 2014.We view any uncertainty in the markets as an opportunity for the Fund to buy what we view as high quality securities at attractive prices.Whatever may happen in the remaining months of 2014 and into 2015, we believe the defensive characteristics of the Fund, with our emphasis on “Fortress Balance sheets” and “Founder/Owner Operator” managements can aid us in both our relative and absolute performance. Past performance is not a guarantee of future results. The information provided herein represents the opinion of Morgan Dempsey Capital Management, LLC and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Mutual fund investing involves risk. Principal loss is possible. Investments in small and micro cap companies involve additional risks such as limited liquidity and greater volatility.Unlike mutual funds, Exchange Traded Fund’s (“ETFs”) do not necessarily trade at the net asset values of their underlying securities, which means an ETF could potentially trade above or below the value of its underlying portfolio.The Fund’s use of derivatives could cause losses due to the unexpected effect of market movements on a derivative’s price, or because the derivatives do not perform as anticipated. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for a complete list of fund holdings. The Russell 2000® Index measures the performance of approximately 2,000 small-cap companies in the Russell 3000® Index, which is made up of 3,000 of the biggest U.S. stocks. The Russell 2000® serves as a benchmark for small-cap stocks in the United States. 4 The Russell 2000® Value Index measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. You cannot invest directly in an index. The Gross Domestic Product (GDP) is the monetary value of all the finished goods and services produced within a country’s borders on an annual basis. GDP includes all consumption (public and private), government outlays, exports less imports, and investments. Free cash flow is a measure of financial performance calculated as operating cash flow minus capital expenditures. This report is intended for the shareholders of the Fund and may not be used as sales literature unless preceded or accompanied by a current prospectus. The Morgan Dempsey Small/Micro Cap Value Fund is distributed by Quasar Distributors, LLC. 5 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees and (2) ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (3/1/14 – 8/31/14). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Fund charges no load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares of the Fund within 90 days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 6 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Expense Example (Continued) (Unaudited) Beginning Ending Expenses Paid Account Value Account Value During Period 3/1/14 8/31/14 3/1/14 – 8/31/14* Actual $ 993.50 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.30%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 7 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation. To achieve its investment objective, the Fund invests in companies with micro- and small-size market capitalizations (“micro-cap” and “small-cap” companies).The Fund currently defines micro-cap companies as companies with market capitalizations between $50 million and $500 million and small-cap companies as companies with market capitalizations between $500 million and $3 billion.Under normal market conditions, at least 80% of the Fund’s net assets, plus the amount of any borrowings for investment purposes, will be invested in common stocks and other equity securities of micro-cap and small-cap companies.The Fund’s allocation of portfolio holdings as of August 31, 2014 is shown below. Allocation of Portfolio Holdings (% of Investments) Continued 8 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Investment Highlights (Continued) (Unaudited) Total Returns as of August 31, 2014 Annualized Since Inception One Year Three Years (12/31/10) Morgan Dempsey Small/Micro Cap Value Fund 13.43% 14.27% 10.37% Russell 2000 Value Index 18.10% 18.78% 12.36% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 877-642-7227. The Fund imposes a 2.00% redemption fee on shares redeemed within ninety days of purchase.Performance quoted does not reflect the redemption fee.If reflected, total returns would be reduced. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Russell 2000® Value Index is an unmanaged index of those Russell 2000 companies chosen for their value orientation. One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 9 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Schedule of Investments August 31, 2014 Shares Value COMMON STOCKS – 97.96% Aerospace & Defense – 5.25% Astronics Corp. (a) $ CPI Aerostructures, Inc. (a) Cubic Corp. National Presto Industries, Inc. SIFCO Industries, Inc. Automobiles – 0.71% Thor Industries, Inc. Banks – 1.03% Bar Harbor Bankshares First of Long Island Corp. Building Products – 1.41% Apogee Enterprises, Inc. Chemicals – 2.66% Hawkins, Inc. KMG Chemicals, Inc. LSB Industries, Inc. (a) Stepan Co. Zep, Inc. Commercial Services & Supplies – 1.46% MSA Safety, Inc. Construction & Engineering – 5.46% Furmanite Corp. (a) Granite Construction, Inc. Containers & Packaging – 4.22% AptarGroup, Inc. Electrical Equipment – 2.84% Espey Manufacturing & Electronics Corp. LSI Industries, Inc. Powell Industries, Inc. The accompanying notes are an integral part of these financial statements. 10 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Schedule of Investments (Continued) August 31, 2014 Shares Value Electronic Equipment, Instruments & Components – 0.58% Badger Meter, Inc. $ Energy Equipment & Services – 14.49% C&J Energy Services, Inc. (a) Dawson Geophysical Co. Dril-Quip, Inc. (a) Gulf Island Fabrication, Inc. Gulfmark Offshore, Inc. – Class A Mitcham Industries, Inc. (a) RPC, Inc. Unit Corp. (a) Food & Staples Retailing – 1.80% Weis Markets, Inc. Food Products – 9.54% Cal-Maine Foods, Inc. Flowers Foods, Inc. J & J Snack Foods Corp. Sanderson Farms, Inc. Tootsie Roll Industries, Inc. Health Care Equipment & Supplies – 6.48% Atrion Corp. ICU Medical, Inc. (a) Kewaunee Scientific Corp. Merit Medical Systems, Inc. (a) Span-America Medical Systems, Inc. Utah Medical Products, Inc. Hotels, Restaurants & Leisure – 5.62% Marcus Corp. Monarch Casino & Resort, Inc. (a) Household Durables – 1.11% Hooker Furniture Corp. Koss Corp. The accompanying notes are an integral part of these financial statements. 11 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Schedule of Investments (Continued) August 31, 2014 Shares Value Household Products – 0.64% Oil-Dri Corp. of America $ Insurance – 1.17% Baldwin & Lyons, Inc. – Class B Kansas City Life Insurance Co. Leisure Products – 6.74% Johnson Outdoors, Inc. – Class A Sturm Ruger & Co., Inc. Machinery – 18.43% Astec Industries, Inc. Columbus McKinnon Corp. FreightCar America, Inc. Gorman-Rupp Co. Graham Corp. Hardinge, Inc. LB Foster Co. – Class A LS Starrett Co. – Class A MFRI, Inc. (a) Miller Industries, Inc. Sun Hydraulics Corp. Twin Disc, Inc. Media – 0.13% Value Line, Inc. Metals & Mining – 1.83% Ampco-Pittsburgh Corp. Synalloy Corp. Road & Rail – 0.60% Marten Transport Ltd. Semiconductors & Semiconductor Equipment – 1.77% Cabot Microelectronics Corp. (a) MKS Instruments, Inc. The accompanying notes are an integral part of these financial statements. 12 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Schedule of Investments (Continued) August 31, 2014 Shares Value Specialty Retail – 0.76% Buckle, Inc. $ Textiles, Apparel & Luxury Goods – 0.58% Lakeland Industries, Inc. (a) Thrifts & Mortgage Finance – 0.65% Hingham Institution for Savings TOTAL COMMON STOCKS (Cost $86,266,192) $ SHORT-TERM INVESTMENTS – 1.90% Money Market Funds – 1.90% First American Prime Obligations Fund – Class Z, 0.016% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $1,718,217) Total Investments (Cost $87,984,409) – 99.86% Other Assets in Excess ofLiabilities – 0.14% TOTAL NET ASSETS – 100.00% $ (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate at August 31, 2014. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. (“MSCI”) and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 13 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Statement of Assets and Liabilities August 31, 2014 Assets Investments, at value (cost $87,984,409) $ Dividends and interest receivable Receivable for Fund shares sold Other assets Total Assets Liabilities Payable for Fund shares redeemed Payable to affiliates Payable to Advisor Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Accumulated undistributed net investment income Accumulated net realized gain Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ If applicable, redemption price per share may be reduced by a 2.00% redemption fee for shares redeemed within ninety days of purchase. The accompanying notes are an integral part of these financial statements. 14 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Statement of Operations For the Year Ended August 31, 2014 Investment Income Dividend income $ Interest income Total Investment Income Expenses Investment Management fees Administration fees Federal and state registration fees Fund accounting fees Transfer agent fees and expenses Custody fees Audit and tax fees Legal fees Chief Compliance Officer fees Reports to shareholders Trustees’ fees Other expenses Total Expenses Less waivers and reimbursement by Adviser (Note 4) ) Net Expenses Net Investment Income Realized and Unrealized Gain on Investments Net realized gain from investments Change in net unrealized appreciation on investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ The accompanying notes are an integral part of these financial statements. 15 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Statements of Changes in Net Assets Year Ended Year Ended August 31, 2014 August 31, 2013 From Operations Net investment income $ $ Net realized gain from investments Net change in unrealized appreciation on investments Net increase in net assets from operations From Distributions Net investment income ) ) Net realized gain on investments ) ) Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued to shareholders in payment of distributions declared Costs for shares redeemed(1) ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of year End of year $ $ Accumulated Net Investment Income $ $ — (1) Net of redemption fees of $1,694 and $970 for the year ended August 31, 2014 and the year ended August 31, 2013, respectively. The accompanying notes are an integral part of these financial statements. 16 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended Period Ended August 31, August 31, Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income (loss)(2) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions paid: From net investment income ) — — From net realized gain on investments ) ) ) — Total distributions paid ) ) ) — Paid-in capital from redemption fees (Note 2)(5) Net Asset Value, End of Period $ Total Return(3) % % % )% Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4) % After waiver and expense reimbursement(4) % %(7) %(6) % Ratio of net investment income (loss) to average net assets: Before waiver and expense reimbursement(4) )% )% )% )% After waiver and expense reimbursement(4) % %(7) %(6) )% Portfolio turnover rate(3) % The Fund commenced operations on December 31, 2010. Per share net investment income (loss) has been calculated using the daily average shares outstanding method. Not annualized for periods less than one year. Annualized for periods less than one year. Rounds to less than 0.5 cent per share. Effective December 29, 2011, the expense cap was lowered to 1.30% from 2.00%. The voluntary waiver amounted to 0.53% of the total waiver. The accompanying notes are an integral part of these financial statements. 17 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Notes to Financial Statements August 31, 2014 Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Morgan Dempsey Small/Micro Cap Value Fund (the “Fund”) represents a distinct diversified series with its own investment objective and policies within the Trust.The investment objective of the Fund is long-term capital appreciation.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The assets of the Fund are segregated, and a shareholder’s interest is limited to the fund in which shares are held.The Fund became effective on April 30, 2010 and commenced operations on December 31, 2010.Costs incurred by the Fund in connection with the organization and the initial public offering of shares were paid by Morgan Dempsey Capital Management, LLC (the “Adviser”), the Fund’s investment adviser. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements.These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a)Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (a “Pricing Service”).If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price.Any discount or premium is accreted or amortized on a straight-line basis until maturity. 18 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Notes to Financial Statements (Continued) August 31, 2014 When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for each class of investments.These inputs are summarized in the three broad levels listed below: • Level 1 – Quoted prices in active markets for identical securities. • Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). • Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of August 31, 2014: Level 1 Level 2 Level 3 Total Assets:(1) Equity Common Stocks $ $
